Citation Nr: 1517537	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  09-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active military service from June 1955 to May 1959.  The Veteran died in June 2007.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a November 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In November 2012, the Board remanded the claim for additional development.

The appellant had requested a Board hearing before a Veterans Law Judge at the RO.  However, in a March 2011 letter, the appellant withdrew her hearing request.  See 38 C.F.R. § 20.704(d) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran died in June 2007; the death certificate, in Part I, lists the immediate cause of death as bowel infarction; Part II lists other significant conditions as endocarditis (septic embolism), status post repeat aortic valve replacement. 

2.  At the time of his death, service connection was in effect for hypertension with first degree AV block with left ventricular hypertrophy.

3.  The Veteran's cause of death is not related to his service, or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's cause of death is related to his service.  She asserts that the Veteran's service-connected hypertension with first degree AV block with left ventricular hypertrophy caused or contributed to his death, such that the claim should be granted.

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2014). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

In March 1991, the RO granted service connection for hypertension with first degree AV block with left ventricular hypertrophy.  

The Veteran's service treatment reports show that in May 1959, he was noted to have mild labile hypertension, returning to normal levels in resting state, NCD (not considered disabling).  His separation examination report, dated in May 1959, shows that his heart, and abdomen and viscera, were clinically evaluated as normal.   His blood pressure was 136/94.  In an associated "report of medical history," he denied having a history of pain or pressure in chest, palpitation or pounding heart, or high or low blood pressure.  

As for the post-service medical evidence, a May 1960 report from a private physician, R.K., M.D., notes that the Veteran was treated for complaints of palpitation of the heart in September 1959, with an unremarkable electrocardiogram, and blood pressure of 165/110.  He was placed on medications that included Diuril.  

A service treatment report associated with duty in the Naval Reserve, dated in May 1960, states that the Veteran was unfit for duty due to essential hypertension.

Overall, VA reports, dated beginning in 1991, show ongoing treatment for hypertension, with use of medication.  He was noted to have counseling for weight loss, and findings of obesity, and a heart murmur, as of at least 1991, a history of cardiomegaly and mitral valve insufficiency as of at least 1997, and monitoring for cholesterol, with findings of hyperlipidemia, as of at least 1999.  Four electrocardiograms (EKGs), dated between 1991 and 2000, note borderline results, with possible left atrial enlargement, and/or a normal sinus rhythm with first degree AV (atrioventricular) block.  A September 1992 echocardiogram notes inter alia severe left ventricular hypertrophy, moderate mitral valve regurgitation, and mild aortic stenosis.  

Reports from the Marshfield Clinic/St. Joseph's Hospital (Marshfield), dated between 2002 and 2007, show that the Veteran was first treated in May 2002, at which time he was noted to have a history of hypertension, which the Veteran stated, "has never really been controlled, and that fact coupled with his sense of fatigue brought him in to be evaluated today."  He was also noted to have a history of a loud heart murmur.  The impressions included fatigue of unclear etiology, possibly multifactorial due to decreased cardiovascular conditioning stemming from lesser activity secondary to osteoarthritis of his knees and/or moderately severe aortic stenosis with regurgitation, and hypertension, primarily systolic, possibly primary and secondary due to his aortic regurgitation, and abnormal EKG, possibly indicating septal infarction, "although no history for this otherwise," which may be secondary to valvular disease.  In July 2002, he was noted to be a former smoker who had quit in 1978, but continued to chew tobacco.  See also May 2007 report (history of 25 pack/years until quitting at age 40).  

The Veteran was counseled to reduce his intake of alcohol, and advised to go on a low cholesterol diet.  

The Veteran was noted to have moderate aortic stenosis with mild aortic regurgitation.  In July 2004, his aortic stenosis was characterized as "severe," with mild aortic regurgitation, however, he was noted to be completely asymptomatic.  See also Marshfield reports, dated in January and July of 2005 (noting that he was asymptomatic).  In December 2006, he was noted to be asymptomatic, but to have an aortic valve area that was growing smaller.  The need for valve replacement was discussed.  

In January 2007, he was suspected to have respiratory changes most likely due to incipient congestive heart failure, thought to be related to aortic stenosis.  He was evaluated for consideration of valve replacement.  

In February 2007, he underwent an aortic valve replacement and placement of a permanent transvenous pacemaker.  The discharge diagnoses included severe aortic stenosis, status post aortic valve replacement, postoperative complete heart block requiring transvenous pacemaker placement, hypertension, pulmonary hypertension, and dyslipidemia.  He was noted to have acute renal failure, and gastrointestinal bleeding later that same month due to a necrotic duodenal ulcer as well as supratherapeutic INR (international normalized ratio), and was treated with medication, and "massive transfusions."  

Reports dated in March 2007 note inter alia jaundice, and ulcerative esophagitis, duodenal ulcer with massive gastrointestinal bleeding, and status post bowel resections for ischemic necrosis, right hemicolectomy.      

In May 2007, he was readmitted with complaints of fatigue, and loss of weight and appetite.  He was noted to have conditions that included a persistent duodenal ulcer bleed, and GI bleeding.  He was noted to have a constellation of symptoms that warranted further investigation.  He was found not to be a good surgical candidate.  The discharge diagnoses were obstructive jaundice secondary to acute cholecystitis, cholestatic hepatis, and acute cholecystitis.  

In June 2007, the Veteran continued to complain of symptoms that included poor appetite.  His assessments included endocarditis, sepsis and abdominal abscesses, and recent bioprosthetic aortic valve replacement and pacemaker placement.  Later that month, he was admitted with sepsis.  He underwent a reoperative aortic valve replacement, necessitated by a "grossly infected" valve.  There was a possible postoperative stroke, and postoperative small and large bowel ischemia.  He was also noted to have an infected gallbladder with rupture and abscess formation.  He was thought to have a low likelihood of survival, and palliative care was elected.

The certificate of death, in Part I, dated in June 2007, lists the immediate cause of death as bowel infarction, providing evidence against this claim; Part II lists other significant conditions as endocarditis (septic embolism), status post repeat aortic valve replacement.

An opinion from a VA physician, Dr. B, dated in October 2007, shows that this physician indicated that the Veteran's claims file had been reviewed.  Dr. B stated the following: The Veteran's service-connected hypertension with first degree AV block and left ventricular hypertrophy less likely as not (less than 50/50 probability) contributed to the Veteran's cause of death.  The Veteran's treatment reports from Marshfield provide excellent evidence and detail of his heart condition.  There is no evidence that hypertension, or complications of hypertension (such as possible coronary artery disease, dilated cardiomyopathy, and others) or the first degree AV block, or the left ventricular hypertrophy, contributed to the aortic stenosis, or the complications following surgery, which led to his death.  The most common cause of aortic stenosis is age-associated degeneration and calcification of the aortic valve.  There is no medically-recognized cause and effect relationship between aortic stenosis and hypertension.  

An opinion from a VA physician, Dr. K, dated in March 2009, shows that this physician indicated that the Veteran's claims file had been reviewed.  Dr. K concluded the following:  It is less likely than not (less than a 50/50 probability) that the Veteran's service-connected hypertensive heart disease contributed substantially or materially to the ultimate cause of the Veteran's death, that it caused or permanently aggravated his aortic stenosis, thus resulting in the need for valve replacement, or that his service-connected hypertensive heart disease was of such severity as to render him less capable of resisting the effects of his aortic valve replacement surgery.  A review of extensive medical records from Marshfield clearly identifies that the Veteran's aortic stenosis and its complications is what led to his death.  There is no evidence whatsoever that his hypertension or any complications from hypertension caused, aggravated, contributed substantially, or produced debilitating effect of general impairment of health, to the extent that he was unable to resist the effects of his other disease states or treatment thereof.  

The examiner also found that to the extent that a private physician (Dr. R) has indicated that hypertension can contribute to aortic valve dysfunction and cerebrovascular accidents, the three most common causes of aortic stenosis, which the Veteran had, are a congenital bicuspid valve, calcific disease, and rheumatic disease.  The Veteran had calcific disease.  Hypertension is not a medically-recognized or literature-based accepted cause of aortic stenosis.  Aggravation is not identified.  In addition, hypertension is not an identified pathway for the development of calcification with the valve itself.  The pathobiology of calcific aortic valve disease as listed in the current literature involves three primary processes: lipid accumulation, inflammation, and calcification.  Hypertension is not one of these accepted processes.  Hypertension can be a factor in cerebrovascular accidents, but the more likely than not causation in this Veteran was his vegetations on the prosthetic valve that embolized and/or his patent foramen ovale.  It is less likely than not due to his hypertension.  Patent foramen is a congenital cardiac lesion and a major risk for the development of a cryptogenic stroke.  His hypertension was not a factor in this condition.  It is also noted that the Veteran suffered a significant GI bleed with a duodenal lesion identified.  This is what led to his first bowel infarction requiring the partial bowel resection.  It is of note that patients with aortic stenosis have an increased risk of bleeding, including GI bleeding.  This is felt due to angiodysplasia and an acquired von Willebrand Syndrome, due to the mechanical disruption of the blood through the turbulent passage of the narrowed valve and interaction with platelets.  The severity of the abnormality is directly related to the severity of the aortic stenosis.  Current literature identifies 67-92 percent of patients with severe aortic stenosis to have these risk factors present.  Hypertension is not considered a risk factor.  

To summarize, there is not an established nexus between the Veteran's service-connected hypertension and his aortic stenosis or his multiple other complications that eventually led to his death.  

In November 2012, the Board noted that two opinions from Marshfield physicians (discussed infra) did not implicate hypertension as the direct or contributing cause of the Veteran's death, but that they discussed the likelihood of possible connection.  The Board further noted that in 2012, the Veteran's representative had submitted several articles from the internet in support of the claim, and that the March 2009 VA physician did not cite to specific literature in support of her opinion.  The Board therefore requested another etiological opinion.  

An opinion from a VA physician, Dr. B, dated in March 2013, shows that this physician indicated that he had previously authored the October 2007 opinion on this matter, and that the Veteran's claims file had been reviewed.  Dr. B concluded the following: the Veteran's cause of death is less likely than not (less than 50 percent probability) incurred in or caused by his service-connected hypertension, first degree AV block and left ventricular hypertrophy.  UpToDate is a "respected, authoritative, edited, subscription medical information resource" licensed to VA.  Cited excerpts from UpToDate state that, for medical management of asymptomatic aortic stenosis in adults, other than statin therapy, potential medical therapies to reduce progression, morbidity, or mortality are unproven.  Drugs used for treatment of hypertension were included in the aforementioned studies.  Control of hypertension is not mentioned as prevention of aortic stenosis progression, indicating that hypertension is not an important issue with aortic stenosis.  Hypertension is not mentioned or implicated in the pathogenesis or pathobiology of aortic stenosis in a summary of clinical features and evaluation of aortic stenosis in adults.  These articles indicate that hypertension does not aggravate aortic stenosis.  Articles identified by the appellant's representative in general do show an association between hypertension and aortic stenosis, but do not provide a well-grounded nexus for causation.  It is likely that there is a common genetic molecular role for causation in the disease of metabolic syndrome, namely obesity, hypertension, atherosclerosis, diabetes, hyperlipidemia, etc.  While calcific aortic stenosis and hypertension, and the others, may have a fundamental underlying causation, it does not mean that hypertension causes aortic stenosis.  It is clear that both aortic stenosis and hypertension cause an increase in afterload (the impedance encountered to the outflow of blood into the aorta) which then decreases myocardial function.  In that way both hypertension and aortic stenosis interact and may lead to heart failure, but this does not mean that one causes the other.  The Veteran's immediate cause of death was necrotic small bowel, which resulted from attempts to control symptomatic aortic stenosis.  Therefore, aortic stenosis is the basic condition which led to the sequence of events resulting in fatal bowel necrosis.  The analyses provided in UpToDate are given great weight in the formation of my medical opinion, and are the reasons for disagreeing with the statements of the Marshfield physicians.  Of course, they are entitled to their opinion.  (citations omitted).

The Board finds that service connection for the cause of the Veteran's death is not warranted.  The Veteran's immediate cause of death was bowel infarction.  There is no evidence indicating that this is related directly to the Veteran's service, which ended in 1959, rather, it is argued that his cause of death is related to his service-connected hypertension with first degree AV block with left ventricular hypertrophy.  The Board finds that the March 2013 VA opinion is highly probative evidence against the claim.  In that opinion, Dr. B indicated that he had reviewed the Veteran's medical records, to include all relevant records related to the Veteran's treatment for aortic stenosis, as well as the opinions in favor of the claim, and submitted medical articles, and his opinion is accompanied by a sufficient rationale.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

There are several medical opinions in this case on this complex issue.  Overall, while there may be some variances within the medical opinions, it is important for the appellant to understand that they provide, overall, significant evidence against this claim.  The Board further notes that Dr. B's March 2013 opinion is entirely consistent with his October 2007 opinion, and that it is also consistent with Dr. K's March 2009 opinion.  While the 2007 and 2009 opinions both failed to cite specific studies, they nevertheless are shown to have been based on a review of the Veteran's claims file, and to have significantly well-explained opinions, and they warrant considerable probative value.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Board finds that the preponderance of the evidence is clearly against the claim, and that the claim must be denied.

Simply stated, the best evidence in this case provides evidence against the claim that the Veteran's service connected disability caused the Veteran's death or contributed to the Veteran's demise.  In reaching this decision, the Board has considered statements from Marshfield physicians, Dr C.R., dated in February and August of 2008, and Dr. M, dated in April 2009.  However, Dr. C.R.'s February 2008 statement merely asserts that the Veteran's cause of death was related to his intestinal tract, and not to his aortic stenosis; an etiological opinion was not otherwise provided.  Dr. C.R.'s August 2008 letter states that "hypertension can contribute to cerebrovascular accidents and aortic valve dysfunction," and that his bowel ischemia and bleeding were most likely secondary to either embolic or hypotensive complications regarding his prosthetic valve endocarditis.  He concluded, "Consequently, I believe this would fulfill the possibility that his hypertension was at least as likely as not a contributor to his untimely demise."  

As for Dr. M's April 2009 letter, he noted that the Veteran had infarction of about half of his small bowel in June 2007, and a history of hypertension.  Dr. M concluded, "I think this likely to be a contributing factor to his death.  His small bowel ischemia was likely exacerbated by GI bleed and he may have had vascular lesions that could have been caused by high blood pressure.  It is not uncommon for a patient with GI bleed to develop bowel ischemia as [the Veteran] did so again I suspect the history of hypertension is an important factor in this clinical scenario."

These opinions are insufficiently probative to warrant a grant of the claim.  These opinions are not shown to have been based on a review of the Veteran's C-file, or any other detailed and reliable medical history.  Prejean.  Furthermore, when read in context, Dr. C.R.'s August 2008 opinion, and Dr. M's April 2009 opinion, are speculative in their terms.  Current regulations provide that service connection may not be based on a resort to speculation, or even a remote possibility.  See 38 C.F.R.  § 3.102 (2014); see also Jones v. Shinseki, 23 Vet. App. 382 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Neither opinion is sufficiently well-explained to warrant giving either of them great probative weight.  Neives- Rodriguez.  Finally, Dr. B's March 2013 opinion indicates that he reviewed these opinions, but that he found them unpersuasive.  

In summary, this evidence is simply outweighed by the contrary evidence of record.  This evidence is therefore insufficiently probative to warrant the conclusion that the Veteran's cause of death was related to his service-connected hypertension with first degree AV block with left ventricular hypertrophy.

With regard to the articles submitted by the Veteran's representative, briefly summarized, they indicate that hypertension is associated with more abnormal left ventricular structure and increased cardiovascular morbidity and mortality, that it may greatly influence left ventricular stroke work in patients with aortic stenosis, and that risk factors for degenerative calcific aortic stenosis include hypertension.  However, these articles are relatively general in nature, as they do not discuss the specific facts relevant to the Veteran's claim.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  None of this evidence is referenced in, or otherwise utilized by, a competent medical opinion in favor of the claim.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  

Finally, this evidence was of record at the time the VA physician, Dr. B, reviewed the claims file in March 2013, and although he discussed this evidence, he clearly did not find it persuasive in his opinion.  Accordingly, this evidence does not warrant a grant of the claim.

With regard to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issue on appeal is based on the contention that the Veteran's cause of death was related to his service-connected hypertension with first degree AV block with left ventricular hypertrophy.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran cause of death was related to his service-connected hypertension with first degree AV block with left ventricular hypertrophy, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the foregoing, the Board finds that the service and medical evidence outweighs the appellant's contentions to the effect that the Veteran's death was caused or contributed to by service-connected disability. 

The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via letter dated in December 2012 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The December 2012 letter was sent to the appellant after the RO's November 2007 decision that is the basis for this appeal.  However, after issuing the notice letter discussed above, the appellant's claim was reconsidered, as evidenced by the March 2013 supplemental statement of the case.  In addition, a review of the appellant's representative's submissions indicates an accurate understanding of the issue on appeal.  These actions indicate actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notice what was needed.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA cured any failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  The Board therefore finds that no prejudice to the appellant will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Id.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, and VA and non-VA records, and etiological opinions have been obtained.  

Finally, in November 2013, the Board remanded this claim.  The Board directed that a VCAA notice be sent to the appellant that is in conformance with Hupp v. Nicholson, 21 Vet. App. 342 (2007) (setting forth three requirements for section 5103(a) notice).  In December 2012, a notice was sent to the appellant that is in conformance with the Board's instructions.  The Board further directed that a medical opinion be obtained as to whether or not the Veteran's cause of death was related to his service-connected hypertension.  In March 2013, a medical opinion was obtained that is in conformance with the Board's remand directions.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


